Broyles, C. J.,
dissenting. The petition alleged that plaintiff’s son was sixteen years old at the time of the injuries sued for, and that, when injured, he was running along a street “on or about 7 o’clock p. m. on December 29, 1936.” This court will take judicial cognizance of the fact that it was naturally dark in Borne, Georgia, long before 7 o’clock p. m. on the date named; and the petition fails to allege that the street in question was artificially lighted up. The petition also fails to allege that there was any reason, necessity, or emergency for the boy to be running along a dark street in the nighttime; and, therefore, the petition, properly construed (most strongly against the pleader), shows that he was so running without any reason, emergency, or necessity for so doing. “A municipal corporation is charged with the duty of exercising ordinary care in keeping its streets and sidewalks in a reasonably *282safe condition, so that persons can pass along them in the ordinary methods of travel with reasonable safety.” (Italics mine.) City of Silver town v. Harcourt, 51 Ga. App. 160 (179 S. E. 772); City of Rome v. Hanson, 57 Ga. App. 222, 224 (194 S. E. 887). The petition, construed most strongly against the pleader, shows that plaintiff’s son was not passing along the street in the ordinary mode of travel (walking), but that, without any reason, necessity, or emergency for so doing, he was running along a dark street and stumbled in a ditch and drainway running across that part of the street upon which he was running, and was precipitated “into a chasm on the west side of the street;” and, as a result of the fall, sustained the injuries sued for; and that if he had been exercising ordinary care, i.e., walking (instead of running) along the dark street, he would not have been injured. In my opinion the sustaining of the general demurrer to the petition was not error.